Case: 6:17-cr-00036-CHB-HAI Doc #: 287 Filed: 03/11/21 Page: 1 of 1 - Page ID#: 5048




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

   UNITED STATES OF AMERICA,                       )
                                                   )
           Plaintiff,                              )
                                                   )          No. 6:17-CR-36-CHB-HAI
   v.                                              )
                                                   )                    ORDER
   RODNEY SCOTT PHELPS,                            )
                                                   )
           Defendant.                              )

                                       *** *** *** ***

         On March 1, 2021, the government filed a motion for copies of sealed documents. D.E.

 281. The Defendant, through counsel, has filed a response to the government’s motion indicating

 no objection except as to Defendant’s medical records. D.E. 285. Defendant requests a protective

 order requiring the government to keep the medical records confidential and not disclose them to

 third parties. Id.

         Accordingly, IT IS HEREBY ORDERED that the government shall respond to the third-

 party disclosure issue on or before Wednesday, March 17, 2021. Failure to respond will be

 construed by the Court as indicating no objection to Defendant’s request.

         This the 11th day of March, 2021.
